 


114 HR 4092 RH: To reauthorize the sound recording and film preservation programs of the Library of Congress, and for other purposes.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 623 
114th CONGRESS 2d Session 
H. R. 4092 
[Report No. 114–703, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
July 25, 2016 
Reported from the Committee on House Administration 
 

July 25, 2016
Referred to the  Committee on the Judiciary extended for a period ending not later than September 30, 2016


September 28, 2016
The  Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To reauthorize the sound recording and film preservation programs of the Library of Congress, and for other purposes. 
 
 
1.Sound recording preservation programs 
(a)National Recording Preservation BoardSection 133 of the National Recording Preservation Act of 2000 (2 U.S.C. 1743) is amended by striking through fiscal year 2016 and inserting through fiscal year 2026.  (b)National Recording Preservation Foundation (1)ReauthorizationSection 152411(a) of title 36, United States Code, is amended by striking through fiscal year 2016 an amount not to exceed and inserting through fiscal year 2026 an amount not to exceed the lesser of $1,000,000 or.  
(2)Number of members of Board of DirectorsSection 152403(b)(2) of such title is amended— (A)in subparagraph (A), by striking nine directors and inserting 12 directors; and  
(B)in subparagraph (C), by striking six directors each place it appears and inserting 8 directors.  2.Film preservation programs (a)National Film Preservation BoardSection 112 of the National Film Preservation Act of 1996 (2 U.S.C. 179v) is amended by striking through fiscal year 2016 and inserting through fiscal year 2026.  
(b)National Film Preservation FoundationSection 151711(a)(1)(C) of title 36, United States Code, is amended by striking through 2016 and inserting through 2026.    September 28, 2016 The  Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 